Case: 15-30985      Document: 00513508471         Page: 1    Date Filed: 05/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 15-30985                         FILED
                                  Summary Calendar                   May 17, 2016
                                                                    Lyle W. Cayce
                                                                         Clerk
JUSTO E. ROQUE, JR.,

              Plaintiff - Appellant

v.

DEPARTMENT OF CHILDREN AND FAMILY SERVICES STATE OF
LOUISIANA; SUSSY SONNIER, Secretary; LOUISIANA DIVISION OF
ADMINISTRATIVE LAW; ANN WISE, Director,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-3176


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Justo E. Roque, Jr., pro se, filed a complaint against the Louisiana
Department of Children and Family Services, the Louisiana Division of
Administrative Law, Sussy Sonnier, and Ann Wise. Liberally construed, the
complaint appears to challenge adverse state benefit determinations. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30985         Document: 00513508471        Page: 2   Date Filed: 05/17/2016



                                       No. 15-30985
district court dismissed the complaint for lack of subject matter jurisdiction,
pursuant to Federal Rule of Civil Procedure 12(b)(1). The court observed that
Roque had failed to assert any jurisdictional basis for his claims and that he
had not suggested what federal laws the defendants allegedly violated, but
instead incomprehensibly referenced past actions adjudicated in Louisiana
administrative agencies and state courts.
      Roque’s arguments on appeal are just as incomprehensible as the
allegations in his complaint. He has failed to satisfy his burden of identifying
any basis for subject matter jurisdiction over his claims in federal court. The
district court did not err in dismissing the complaint and its judgment is
therefore
                                                                          AFFIRMED. 1




      1   The appellant’s motion for oral argument is denied.
                                              2